FILED
                             NOT FOR PUBLICATION                             JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GULZAR SINGH,                                    No. 07-72820

               Petitioner,                       Agency No. A097-111-145

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Gulzar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to remand, and

dismissing his appeal from an immigration judge’s decision denying his

application for asylum and withholding of removal. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand. Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We

review de novo due process contentions and we review for substantial evidence

factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

      Even if Singh had timely filed his asylum application within one year of

entry into the United States, substantial evidence supports the agency’s adverse

credibility determination because discrepancies regarding Singh’s employment as a

constable police officer in his asylum application go to the heart of his claim. See

Don v. Gonzales, 476 F.3d 738, 741-43 (9th Cir. 2007) (inconsistencies that go to

the heart of the claim from asylum application support an adverse credibility

determination). In the absence of credible evidence, Singh has failed to show

eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Singh’s CAT claim is based on the testimony the IJ found not

credible, and he points to no other evidence to show it is more likely than not he

would be tortured if returned to India, his CAT claim fails. See id. at 1156-57.

      We deny Singh’s due process claim challenging the BIA’s denial of his

motion to remand because the BIA did not abuse its discretion and Singh failed to


                                          2                                     07-72820
demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           3                                    07-72820